Citation Nr: 1027675	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating for a low back disability.  In July 2007, 
the Board remanded the claim for additional development.

In a January 2008 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims.  In an August 2009 
Order, the Court issued a Memorandum Decision vacating the 
Board's decision and remanding the claim for further action

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Private and VA treatment records remain outstanding.  The Veteran 
has referenced treatment for his lumbar spine disability from 
many private physicians since 1951, including Dr. Turner, Dr. 
Sundberg, Dr. Heyer, and Dr. Price.  Additional private treatment 
records may also exist from the Nalle Clinic, Dr. McMillan, Dr. 
McKay, Charlotte Radiology, and Dr. Welshofer.  Although many of 
those records pre-date the Veteran's 2003 claim for an increased 
rating, the Court remanded the claim to obtain these additional 
records in order to evaluate the Veteran's disability in relation 
to its history.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).   Accordingly, on remand the RO should request the above-
listed private treatment records, and if the records are 
determined to be unavailable, the RO should so inform the 
Veteran.  38 C.F.R. § 3.159(c)(2) (2009).

Also, because the most recent VA treatment records in the file 
are dated until October 2006, records since that time may be 
pertinent to the Veteran's claim for increased rating and should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for adequate 
rating of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  The Veteran last underwent a VA orthopedic 
examination in October 2006.  He is claiming that his low back 
disability is more severe than reflected in his current rating.  
The Veteran's last VA examination is somewhat remote.  His 
condition may have worsened since the date of the latest 
examination.  Because there may have been a significant change in 
the Veteran's condition, the Board finds that a new examination 
is in order.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  After obtaining the necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
private medical records from Dr. J. Turner, 
Dr. T. Sundberg, Dr. R. Heyer, Dr. Mcmillan, 
Dr. G. Price, Dr. McKay, Dr. Welshofer, the 
Nalle Clinic, Charlotte Radiology, and any 
other private physician that the Veteran 
identifies as having rendered treatment for 
his lumbar spine disability since 1951.  A 
formal determination, pursuant to 38 C.F.R. § 
3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them would be 
futile.  In the event that it is determined 
that the records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Associate with the claims file records 
dated from October 2006 to the present from 
the Columbia, South Carolina VA medical 
center.

3.  After the requested development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, and 
any associated neurological impairment.  The 
examiner should review the claims file and 
should note that review in the report.  Any 
opinion provided should be supported by a 
full rationale.  The examiner should 
specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, and state 
whether there is any favorable or 
unfavorable ankylosis of the spine.

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
back disability.  If feasible, the 
determination should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is 
used repeatedly over a period of time.  
That determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.
c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

d)  Identify any associated 
neurological disabilities associated 
with the service-connected back 
disability.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological examination 
is needed one should be scheduled.  
Provide an opinion as to whether any 
neurological symptomatology equates to 
mild, moderate, moderately severe, or 
severe incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.

4.  Then, readjudicate the claim.  If action 
remains adverse, provide the veteran and his 
representative with a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

